PER CURIAM.
This is an appeal from the decision of the district court, which affirmed the issuance of a two-year conditional use permit. The permit was granted by the Blaine County Planning and Zoning Commission on May 12, 1983, and affirmed, as modified, by the Blaine County Board of Commissioners on July 12, 1983. The Planning and Zoning Commission had granted a five-year permit, which the county commissioners reduced to two years in duration.
Frederick Blechmann, the appellant, alleges several procedural errors below. The best he could expect from this Court, though, would be a decision remanding the case for correction of the alleged errors. This would be useless, however, because, the permit in issue expired May 12, 1985, rendering the procedural issues raised moot — the challenged permit no longer is in force. At oral argument, we were informed that an eight-year permit — one identical to the now expired two-year permit — has been granted by the Blaine County Planning and Zoning Commission. We understand that that decision is being appealed to the Board of County Commissioners, and may in time be re-examined by the district court, and then this Court. With the experience gained on this appeal, it is believed then in this second proceeding a record will be made and preserved which surpasses that before us here. Therefore, the appeal is dismissed as moot.
Costs to respondents; no attorney’s fees.
BAKES, J., would affirm the judgment of the district court.